DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:
In claim 1, line 2, the phrase “includes top end,” should be changed to - - includes a top end, - -.
In claim 9, line 2, the phrase “includes top end,” should be changed to - - includes a top end, - -.

In claim 9, line 8, the phrase “from the body and said at least one holder extension ” should be changed to - - from the body, and said at least one holder extension  - -.

In claim 17, line 2, the phrase “includes top end,” should be changed to - - includes a top end, - -.

In claim 17, line 10, the phrase “from the body and said at least one holder extension” should be changed to - - from the body, and said at least one holder extension- -.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed hidden trouser suspension apparatus, viewed as a whole, requiring wherein the engager is a discrete component that is separable from the holder and is configured to, when secured underneath a wearer’s trousers behind a wearer’s belt in the trousers, protrude into an inside surface of the trousers and provide an object on which a belt can rest, in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous devices are represented by Quasso (U.S. Patent No. 2,001,629), Mowad (U.S. Patent Publication No. 2014/0150167), Kim (U.S. Patent Publication No. 2016/0128407) and Kattenhorn (U.S. Patent No. 7,398,558). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677